Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 36-67 are pending.  Claims 1-35 are pending.  Note that, the preliminary amendment filed 2/10/22 has been entered.        
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 36-61, 66, and 67, drawn to an enzyme surfactant component for inclusion in a detergent composition, classified in C11D; 3/386.
II. Claims 62-65, drawn to a method of cleaning proteinaceous or starchy soils by applying a detergent composition to a ware surface in sink, classified in B08B; 3/08.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process such as in a method of cleaning grass stains from textile/laundry substrates.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heidi Nebel on November 22, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 36-61, 66, and 67.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 62-66 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 36-61, 66, and 67 are objected to because of the following informalities:
With respect to instant claim 40, line 1, it is suggested that Applicant insert “further” before “comprising”.  
With respect to instant claim 45, line 2, it is suggested that Applicant delete “includes” and insert “comprises”.

With respect to instant claim 50, line 3, it is suggested that Applicant delete “including” and insert “comprising”.
With respect to instant claim 57, line 1, it is suggested that Applicant delete “further comprising”. 
With respect to instant claims 36, 50, and 66, it is suggested that Applicant delete “laurel” and insert “lauryl”.  Note that, the dependent claims have been objected to due to their dependency on claims 36, 50, and/or 66.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "said nonionic" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  Note that, for purposes of examination, the Examiner has interpreted claim 39 to read “further comprising a nonionic surfactant, wherein said nonionic surfactant is an alcohol ethoxylate”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to instant claim 43, this claim isdependent upon instant claim 36, in which instant claim 36 recites “one or more amphoteric surfactants”; instant claim 43 recites “said surfactant is polyethylene glycol trimethyl nonyl ether”, respectively, which does not further limit instant claim 36.  Clarification is required.  Note that, for purposes of examination, the Examiner has interpreted instant claim 43 to further require that the composition of claim 36 further comprises a polyethylene glycol trimethyl nonyl ether.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 37, 44, 45, 47-49, 66, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenberghe et al (US 2018/0087007).
Vandenberghe et al teach a field of hand dishwashing comprising from 10 to 30% by weight of the composition of an anionic surfactant selected from the group comprising an alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof; from 2.5 to 10% by weight of the composition of an amine oxide; from 2.5 to 10% of the composition of a betaine; from 0.001% to 0.5% by weight of a protease; and optionally, an additional enzyme selected from the group consisting of amylase, lipase, and mixtures thereof. See paras. 13-20.  Suitable amylases include alpha amylases which may be of bacterial  or fungal origin.  See paras. 69-77.  The composition is preferably in liquid form and typically contains from 30% to 90% by weight of water.  See paras. 23-25.  The composition contains from about 1% to about 60% of a surfactant system, wherein the surfactant system comprises an anionic surfactant selected from the group consisting of alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof.  The system also contains an amine oxide surfactant and optionally, a zwitterionic surfactant which may be a betaine surfactant such as cocoamidopropylbetaine.   Suitable alkyl alkoxy sulfates are those having an alkyl group of 8 to 22 carbon atoms and having from 0.2 to about 4 moles of ethoxylation.  See paras. 26-32.  Suitable additional sulfonate surfactants include alpha-olefin sulfonates, etc.  See para. 39.  Suitable proteases include those of bacterial, fungal, plant, viral or animal origin, which include serine protease, etc.  See paras. 49-51.  Nonionic surfactants may be used in amounts from 0.1 to 40% by weight and include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, condensation products of guerbet alcohols with from 2 to 18 moles of ethylene oxide per mole of alcohol, etc.  See paras. 47-48.  
	Enzyme stabilizers may be used in amounts from 0.1 to 3% by weight.  Suitable amylase enzymes are those of bacterial or fungal origin.  See paras. 57-73.  The detergent may contain a number of optional ingredients such as chelants, structurants, preservatives, solvents, etc.  See para. 92.  Specifically, Vandenberghe et al teach a composition containing 21.1% of C12-13-14 alkyl ethoxy (0.6) sulfate, 7% C12-14 dimethyl amine oxide, 0.7% sodium chloride, 0.75% polypropylene glycol, 1.7% ethanol, 100 ppm protease, 100 ppm amylase, water, perfume, etc.  See para. 97.  Vandenberghe et al disclose the claimed invention with sufficient specificity to constitute anticipation. 
	Accordingly, the teachings of Vandenberghe et al anticipate the material limitations of the instant claims.  
Claims 38, 39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007).
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach, with sufficient specificity, a composition containing a nonionic surfactant, a preservative, and/or a specific protease and amylase in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic surfactant, a preservative, and/or a specific protease and amylase in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Vandenberghe et al suggest a composition containing a nonionic surfactant, a preservative, and/or a specific protease and amylase in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) as applied to the rejected claims above, and further in view of Scheibel et al; or Man et al (US 2017/0130167) or Man et al (US 2014/0196220).  
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of the specific EO/PO alcohol alkoxylate surfactant in addition to the other requisite components of the composition as recited by the instant claims.  
Scheibel et al teach a hand dishwashing composition comprising about 0.1 to 99.9% by weight of an alkyarylsulfonate surfactant system and 0.00001% to about 99.9% by weight of a conventional dishwashing adjunct, etc.  See Abstract.  Additionally, nonionic surfactants may be used in amounts from about 0.5% to about 25% by weight and include those having a hydrophobic group selected from Guerbet branched C10-C16 alkyl and a hydrophilic group selected from 1-15 ethoxylates, 1-15 propoxylates, 1-15 butoxylates, and mixture thereof.  See column 15, line 50 to column 16, line 20.  
‘220 teaches synergistic combinations of extended chain surfactants and co-surfactants, emulsions or microemulsions and cleaning compositions incorporating the same.  In certain embodiments, a surfactant system is disclosed which includes extended nonionic surfactants, and a linker surfactant.  See Abstract.  The cleaning compositions may be used in hard surface cleaning such as manual pot-n-pan cleaning, all-purpose cleaning, etc.  See paras. 11-14.  Suitable nonionic surfactants include Ecosurf EH-9, wherein Ecosurf EH-9 is specifically listed on page 30 of the instant specification as the surfactant recited by instant claims 6 and 33.  See para. 45. 
‘167 teaches a surfactant system, mixture or blend that can be used as a part of a soaking composition.  See Abstract.  Many extended chain anionic and nonionic surfactants are used and are available including Ecosurf EH-9, wherein Ecosurf EH-9 is specifically listed on page 30 of the instant specification as the surfactant recited by instant claims 6 and 33.  See paras 52-57.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a Guerbet alcohol ethoxylate/propoxylate or Ecosurf EH-9 in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Scheibel et al; or ‘220 or ‘167 teach the use of a Guerbet alcohol ethoxylate/propoxylate or Ecosurf EH-9, respectively, as suitable nonionic surfactant in a similar composition and further, Vandenberghe et al teach the use of nonionic surfactants in general.  
 Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) as applied to the rejected claims above, and further in view of Cable (US 6,432,897) or Talley (US 6,034,048).
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of polyethylene glycol trimethyl nonyl ether in addition to the other requisite components of the composition as recited by the instant claims.  
	Cable teaches an aqueous, hard surface cleaner with significantly improved residue removal and substantially reduced filming/streaking, the cleaner comprising a solvent, an effective amount of either at least one anionic surfactant, or a mixture of anionic and nonionic surfactant, an effective amount of a buffering system, and the remainder water.  See Abstract.  Suitable nonionic surfactants include Tergitol TMN-6, etc., wherein Tergitol TMN-6 is the same as polyethylene glycol trimethyl nonyl ether as identified on page 30 of the instant specification.  See column 5, lines 1-50.  
	Talley teaches an alkaline cleaning composition for cleaning heavily soiled metal surfaces such as food fryers, baking pans, china plates, platters, etc.  The cleaning composition further includes a surfactant.  See Abstract.  Suitable surfactants include Tergitol TMN-6, etc.  See column 7, lines 1-65.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tergitol TMN-6 in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Talley or Cable teach the use of Tergitol TMN-6 as a suitable nonionic surfactant in a similar composition and further, Vandenberghe et al teach the use of nonionic surfactants in general.  
Claims 50-53 and 55-61 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) as applied to the rejected claims above, and further in view of Perez-Garcia et al (US 2016/0201014).  
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of sodium olefin sulfonate in addition to the other requisite components of the composition as recited by the instant claims.  
Perez-Garcia et al teach an aqueous liquid composition which may be used as light duty hand dishwashing composition comprising at least one surfactant, an EOPO block copolymer, ethanol, water, etc.  See Abstract.  Suitable surfactants include sodium C8-C25 alpha olefin sulfonates, etc.  See paras. 30-35. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium olefin sulfonate in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Perez-Garcia et al teach the use of sodium alpha olefin sulfonates as an anionic surfactant in a similar composition and further, Vandenberghe et al teach the use of olefin sulfonate surfactants in general.  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (US 2018/0087007) in view of Perez-Garcia et al (US 2016/0201014) as applied to the rejected claims above, and further in view of Mao et al (US 5,952,278).
Vandenberghe et al are relied upon as set forth above.  However, Vandenberghe et al do not teach the use of propylene glycol in addition to the other requisite components of the composition as recited by the instant claims.  
Mao et al teach mild detergent compositions which exhibit good cleaning performance which comprise detergent surfactants and small amounts of protease.  See Abstract.  The composition may contain from about 0.001% to about 10% by weight of an enzyme stabilizing agent such as propylene glycol, etc.  See column 6, lines 1-69.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use propylene glycol in the cleaning composition taught by Vandenberghe et al, with a reasonable expectation of success, because Mao et al teach the use of propylene glycol as an enzyme stabilizer in a similar composition and further, Vandenberghe et al teach the use of enzyme stabilizing agents in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-61, 66, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,306,277. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of US Pat. No. 11,306,277 disclose the claimed invention with sufficient specificity to constitute anticipation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/November 30, 2022